185 S.W.3d 778 (2006)
STATE of Missouri, Respondent,
v.
George MORNING, Appellant.
No. ED 85603.
Missouri Court of Appeals, Eastern District, Division Three.
March 7, 2006.
Amanda R. Schehr, St. Louis, MO, for appellant.
*779 Deborah Daniels, Jefferson City, MO, for respondent.
Before KATHIANNE KNAUP CRANE, P.J., LAWRENCE E. MOONEY, J., and BOOKER T. SHAW, J.

ORDER
PER CURIAM.
George Morning ("Defendant") appeals from the trial court's judgment after a jury conviction of one count of murder in the first degree, one count of assault in the first degree, and two counts of armed criminal action. In his sole point on appeal, Defendant contends the trial court erred in denying him the opportunity to use an "affidavit" to impeach a prosecution witness. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value.
The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order affirming the judgment pursuant to Rule 30.25(b).